DETAILED ACTION

1.	Claims 1-20 are pending in the application.



Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 6, 8 10, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al (hereafter Martin)(US Pub. 2019/0138567).
Martin was cited in the IDS filed 09/23/2020.

5.	As to claims 1 and 12, Martin discloses a deep neural network (DNN) processor (fig. 3), comprising: 
an even number of hardware binary multipliers (fig. 4, 8 multipliers 402 which is part of one of the convolution engines of fig 3), each of the hardware binary multipliers configured to multiply a first operand with a second operand to generate a binary output (each multiplier multiplying the two inputs d1w1 d2w2 etc…), and 
a single hardware binary adder tree for summing binary outputs of the hardware binary multipliers (fig 4, adder tree 404).

6.	As to claims 2 and 17, Martin discloses a storage element for storing a binary output of the single hardware binary adder tree (fig. 3 buffer 306).

7.	As to claim 3, Martin discloses wherein the first operand and the second operand comprise binary numbers having a number of bits equal to a power of two plus one (fig. 3 and 4).

8.	As to claim 6, Martin discloses wherein the single hardware binary adder tree comprises an even number of first hardware binary adders for summing the binary outputs of the hardware binary multipliers (fig. 4, first row of 4 adders 404).

9.	As to claim 8, Martin discloses wherein the single hardware binary adder tree comprises an even number of second hardware binary adders for summing outputs of the first hardware binary adders (fig. 4, second row of 2 adders 404).

10.	As to claim 10, Martin discloses wherein the single hardware binary adder tree comprises a third hardware binary adder for summing outputs of the second hardware binary adder (fig. 4, last hardware adder 404).





Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

12.	Claim 4, 5, 7, 9, 11, 13-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin.

13.	As to claim 18, Martin discloses a deep neural network (DNN) processor (fig. 3), comprising: 
a plurality of neural processing elements (convolution engines 302 of fig 3), each of the plurality of neural processing elements comprising an even number of hardware binary multipliers (fig. 4, 8 multipliers 402 which is part of one of the convolution engines of fig 3) configured to multiply a first binary operand with a second binary operand to generate a binary output (each multiplier multiplying the two inputs d1w1 d2w2 etc…), 
a single hardware binary adder tree configured to sum the binary outputs of the hardware binary multipliers to generate a binary output (fig 4, adder tree 404)., and 
a storage element configured to store the binary output of the single hardware binary adder tree (fig. 3 buffer 306).

14.	Martin does not disclose the operands are 9-bit binary operands and the output is 18 bit binary output and summing the outputs of the multipliers to generate a 21 bit binary output. However, this would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention. One of ordinary skill in the art would have been able to use the well-known knowledge of the desired operand size choices, including 9 bit binary operands or any other sized operands. Furthermore adding up to 8 of the results would at most require 3 more bits, so having a 21 it binary 

15.	As to claims 4, 5, 7, 9, 11, and 13-16, the claims are rejected for similar reasons as claim 18 above as for the same rationale of this would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention. One of ordinary skill in the art would have been able to use the well-known knowledge of the desired operand size choices, including 9 bit binary operands or any other sized operands. Furthermore adding up to 8 of the results would at most require 3 more bits, so having a 21 it binary output (adding 19 bit, 20 bit, 21 bit etc) would occur naturally from a choice of 9 bit binary operands. Thus, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have had numerous options to choose from for selecting binary operand size, as seen fit to use.

16.	As to claim 19, Martin discloses wherein the single hardware binary adder tree comprises: four first hardware binary adders configured to sum the 18-bit binary outputs of the hardware binary multipliers; and two second hardware binary adders configured to sum binary outputs of the four first hardware binary adders (fig. 4, first row of 4 adders 404 and second row of 2 adders 404).

As to claim 20, Martin discloses wherein the single hardware binary adder tree further comprises a third hardware binary adder configured to sum binary outputs of the two second hardware binary adders to generate the 21-bit binary output of the single hardware binary adder tree and to store the 21-bit binary output of the single hardware binary adder tree in the storage element (fig. 4 last adder 404).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub. 2017/0357891 – related to neural networks and more particularly to an accelerator for a deep neural network (DNN) with an execution time scalable proportionally with the length of the numerical representation used.

	US Pub. 2018/0121796 – Related to operations for a flexible neural network accelerator.

US Pub. 2019/0147327 – Related to a system for efficiently performing convolution operations in a DNN in a flexible and scalable manner over wide range of different DNN architectures.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.